SHARE EXCHANGE AGREEMENT by and among DYANAMIC ENERGY DEVELOPMENT CORPORATION, THE SHAREHOLDERS OF DYANAMIC ENERGY DEVELOPMENT CORPORATION, MAMMATECH CORPORATION AND VERDAD TELECOM, INC. AND THOSE LISTED ON SCHEDULE 1.2 [THECONTROLLING STOCKHOLDERS OF MAMMATECH CORPORATION] dated as of March 9, 2011 SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT, dated as of March 9, 2011 (this “Agreement”) by and among Dyanamic Energy Development Corporation, a Delaware company (“DED”),the entities/individuals listed on Schedule 1.1 attached hereto (collectively, the “DED Shareholders”),Mammatech Corporation, a Florida corporation (“MAMM”), Verdad Telecom, Inc. and the entities/individuals listed on Schedule 1.2 (together, the “MAMM Controlling Shareholders”), and with respect to Articles III, IV, VI, VIII and IX of this Agreement, Transformation Consulting, a wholly owned subsidiary of DED (“Transformation”), a California Corporation,Transformation (together with DED and Transformation, collectively referred to herein as “the DED Companies”). WHEREAS, the DED Shareholders own 100% of the issued and outstanding shares of DED or have rights to shares of DED, such shares being hereinafter referred to as the “DED Shares”; and WHEREAS, the MAMM Controlling Shareholders own an aggregate of 44,786,188 shares of common stock, $.0001 par value per share, of MAMM (“Common Stock”), equivalent to 85.5% of the issued and outstanding Common Stock (the “Old MAMM Shares”); and WHEREAS, (i) the DED Companies and the DED Shareholders believe it is in their respective best interests for the DED Shareholders to exchange all of their DED Shares for one share per share (“Exchange Ratio”) of newly-issued shares of Common Stock (the “New MAMM Shares”); (ii) MAMM believes it is in its best interest to acquire the DED Shares in exchange for the New MAMM Shares and to surrender the Old MAMM Shares to MAMM pursuant to a Return to Treasury Agreement substantially in the form set forth as Exhibit A attached hereto (the “Return to Treasury Agreement”), all upon the terms and subject to the conditions set forth in this Agreement (the “Share Exchange”); and (iii) the DED Shareholders agree that, as consideration for the surrender of the Old MAMM Shares, they shall pay to the MAMM Controlling Shareholders cash consideration in the amount of $322,000 of (the “Old MAMM Share Consideration”); and WHEREAS, it is the intention of the parties that: (i) MAMM shall acquire 100% of the DED Shares in exchange solely for the number of New MAMM Shares set forth herein; and (ii) the Share Exchange shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended and in effect on the date of this Agreement (the “Securities Act”); and WHEREAS, immediately prior to the Share Exchange, not more than 52,409,888 shares of Common Stock of MAMM shall be issued and outstanding; NOW, THEREFORE, in consideration of the mutual terms, conditions and other agreements set forth herein, the parties hereto agree as follows: ARTICLE I EXCHANGE OF DED SHARES FOR NEW MAMM SHARES Section 1.1Agreement to Exchange DED Shares for New MAMM Shares.On the Closing Date (as hereinafter defined) and upon the terms and subject to the conditions set forth in this Agreement, (i) the DED Shareholders shall assign, transfer, convey and deliver the DED Shares to Escrow Agent (as hereinafter defined), and in consideration and exchange therefor MAMM shall (ii) issue and deliver the New MAMM Shares to the DED Shareholders and (iii) surrender to MAMM the Old MAMM Shares pursuant to the Return to Treasury Agreement. At the Closing, the New MAMM Shares to be issued to the DED Shareholders and its designees in exchange for the DED Shares shall be issued to the DED Shareholders and their designees in such amounts as described and set forth in Schedule 1.1 hereto. Section 1.2Capitalization at the Closing.On the Closing Date, immediately before the consummation of the Share Exchange,MAMM shall have as authorized capital stock a total of 200,000,000 shares of Common Stock, $.0001 par value per share, of which not more than 52,409,888 shares of Common Stock shall be issued and outstanding. Section 1.3Closing and Actions at Closing. a.The closing of the Share Exchange (the “Closing”) shall take place at 5:00 p.m. E.S.T. March 11, 2011 (the "Closing Date"), at the offices of Vincent & Rees L.C., Attorney At Law, Walker Center, 175 South Main, 15th Floor Salt Lake City, Utah 84111, acting as the Escrow Agent for this transaction ("Escrow Agent") b.At the Closing: (i) the DEDShareholders shall deliver to Escrow Agent the share certificates representing one hundred percent (100%) of the DEDShares, accompanied by appropriate voting powers and a share transfer instrument duly executed in blank; (ii) in full consideration and exchange for the DEDShares, MAMM shall issue and deliver to the DED Shareholders or their designees two or more stock certificates representing all of the New MAMM Shares to be allotted in the amounts as described in Schedule 1.1 hereto; and (iii) in full consideration for the surrender by the MAMM Controlling Shareholders of the Old MAMM Shares to Escrow Agent, the DED Shareholders shall make payment of the Old MAMM Share Consideration to the Escrow Agent to be distributed to MAMM Controlling Shareholders. c.Escrow. On the Closing Date, the Purchasers shall deposit with the Escrow Agent the Old MAMM Share Consideration minus the nonrefundable deposit of $50,000 which has already been paid for a total of $272,000 (the “Escrowed Funds”) in a non-interest-bearing escrow account (the “Escrow Account”) in accordance with the Escrow Agreement. “Escrow Agreement” shall mean the Escrow Agreement entered into by and among the DED, MAMM, and MAMM Controlling Shareholders, and the Escrow Agent with respect to the Escrowed Funds, in the form attached hereto as Exhibit B with only such changes as shall be in form and substance satisfactory to the parties, acting reasonably. ARTICLE II REPRESENTATIONS AND WARRANTIES OF MAMM AND THE MAMM CONTROLLING SHAREHOLDERS Each of MAMM and the MAMM Controlling Shareholders (where specifically included) hereby, severally and not jointly, represents, warrants and agrees that all of the statements in the following subsections of this Section 2 are true and complete as of the date hereof, and will, except as contemplated by this Agreement, be true and complete as of the Closing Date as if first made on such date: Section 2.1Disclosure Schedules The disclosure schedule attached hereto as Schedule 2.1 through 2.18 (the “MAMM Disclosure Schedules”) are divided into sections that correspond to the sections of this Section 2. The MAMM Disclosure Schedules comprise lists of all exceptions to the truth and accuracy in all material respects of, and of all disclosures or descriptions required by, the representations and warranties set forth in the remaining sections of this Section 2. For purposes of this Section 2, any statement, facts, representations, or admissions contained in the public filings made by MAMM with the United States Securities and Exchange Commission, are deemed to be included in the MAMM Disclosure Schedules and all such information is deemed to be fully disclosed to the the DED. For purposes of this Agreement, "to the best of our knowledge" or similar phrase shall mean that such person shall have current actual knowledge of a condition or event, or have received notice that would give rise to current actual knowledge of such condition or event. Section 2.2Corporate Organization a.MAMM is a corporation duly organized, validly existing and in good standing under the laws of Florida, and has all requisite corporate power and authority to own its properties and assets and to conduct its business as now conducted and is duly qualified to do business and is in good standing in each jurisdiction in which the nature of the business conducted by MAMM or the ownership or leasing of its properties makes such qualification and being in good standing necessary, except where the failure to be so qualified and in good standing will not have a material adverse effect on the business, operations, properties, assets, condition or results of operation of MAMM; b.Copies of the Articles of Incorporation and By-laws of MAMMwith all amendments thereto to the date hereof (the “MAMM Charter Documents”), have been furnished to the DED, and such copies are accurate and complete as of the date hereof.The minute books of MAMM are current as required by law, contain the minutes of all meetings of the Board of Directors and stockholders of MAMM from its date of incorporation to the date of this Agreement, and adequately reflect all material actions taken by the Board of Directors and stockholders of MAMM.MAMM is not in violation of any of the provisions of the MAMM Charter Documents. Section 2.3Capitalization of MAMM. a.On the Closing Date, immediately before the consummation of the Share Exchange, the entire authorized capital stock of MAMM consisted of 200,000,000 shares of Common Stock, of which not more than 52,409,888 shares of Common Stock shall be issued and outstanding. b.The issuance of the New MAMM Shares will be in accordance with the provisions of this Agreement.On the Closing Date all of the issued and outstanding shares of Common Stock of MAMM and all of the New MAMM Shares to be issued pursuant to this Agreement will have been duly authorized and, when issued, will be validly issued, fully paid and non-assessable, will have been issued in compliance with all applicable securities laws, and will have been issued free of preemptive rights of any security holder.As of the date of this Agreement there are, and as of the Closing Date there will be, no outstanding or authorized options, warrants, agreements, commitments, conversion rights, preemptive rights or other rights to subscribe for, purchase or otherwise acquire or receive any shares of MAMM’s capital stock, nor are there or will there be any outstanding or authorized stock appreciation, phantom stock, profit participation or similar rights with respect to MAMM or any Common Stock, or any voting trusts, proxies or other agreements or understandings with respect to the voting ofMAMM’s capital stock as of the Closing Date, except with respect to the securities.Except with respect to securities to be issued pursuant to the Securities Purchase Agreement, there are no registration rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or other agreement or understanding to which MAMM is a party or by which it is bound with respect to any equity security of any class of MAMM. Section 2.4Subsidiaries and Equity Investments.MAMM does not directly or indirectly own any capital stock or other securities of, or any beneficial ownership interest in, or hold any equity or similar interest, or have any investment in any corporation, limited liability company, partnership, limited partnership, joint venture or other company, person or other entity, including without limitation any Subsidiary of MAMM accept as previously disclosed to DED.For purposes of this Agreement, a “Subsidiary” of a company means any entity in which, at the date of this Agreement, such company or any of its subsidiaries directly or indirectly owns any of the capital stock, equity or similar interests or voting power. Section 2.5Authorization and Validity of Agreements.Each of MAMM and the MAMM Controlling Shareholders has all corporate power and authority to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.The execution and delivery of this Agreement by MAMM and the MAMM Controlling Shareholders, and the consummation by MAMM of the transactions contemplated hereby, have been duly authorized by all necessary corporate action of MAMM and the MAMM Controlling Shareholders, and no other corporate proceedings on the part of MAMM are necessary to authorize this Agreement or to consummate the transactions contemplated hereby. This Agreement constitutes the valid and legally binding obligation of MAMM and the MAMM Controlling Shareholders, and is enforceable in accordance with its terms.MAMM does not need to give any notice to, make any filings with, or obtain any authorization, consent or approval of any government or governmental agency or other person in order for itto consummate the transactions contemplated by this Agreement, other than filings that may be required or permitted under states securities laws, the Securities Act of 1933, as amended (the “Securities Act”) and/or the Securities Exchange Act of 1934, as amended (the “Exchange Act”) resulting from the issuance of the New MAMM Shares. Section 2.6No Conflict or Violation.Neither the execution and delivery of this Agreement by MAMM, nor the consummation by MAMM of the transactions contemplated hereby will: (i) violate any provision of the MAMM Charter Documents; (ii) violate any constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge or other restriction of any government, governmental agency, court, administrative panel or other tribunal to which MAMM is subject, (ii) conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require any notice under any agreement, contract, lease, license, instrument or other arrangement to which MAMM is a party or by which it is bound, or to which any of its assets is subject; or (iii) result in or require the creation or imposition of any encumbrance of any nature upon or with respect to any of MAMM’s assets, including without limitation the New MAMM Shares. Section 2.7Material Agreements.Except as set forth on Schedule 2.7 attached hereto, MAMM is not a party to or bound by any contracts, including, but not limited to, any: a. employment, advisory or consulting contract; b. plan providing for employee benefits of any nature; c. lease with respect to any property or equipment; d. contract, agreement, understanding or commitment for any future expenditure in excess of $5,000 in the aggregate; e. contract or commitment pursuant to which it has assumed, guaranteed, endorsed, or otherwise become liable for any obligation of any other person, entity or organization; f. agreement with any person relating to the dividend, purchase or sale of securities, that has not been settled by the delivery or payment of securities when due, and which remains unsettled upon the date of this Agreement. Other than the Return to Treasury Agreement, neither of MAMM’s Controlling Shareholders nor any of its affiliates is a party to any side agreements relating to the Share Exchange. Section 2.8Litigation.There is no action, suit, proceeding or investigation (“Action”) pending or currently threatened against MAMM or any of its Subsidiaries or any of their respective affiliates, that may affect the validity of this Agreement or the right of MAMM to enter into this Agreement, the Securities Purchase Agreementor to consummate the transactions contemplated hereby or thereby.There is no Action pending or currently threatened against MAMM or any of its Subsidiaries or any of their respective affiliates, before any court or by or before any governmental body or any arbitration board or tribunal, nor is there any judgment, decree, injunction or order of any court, governmental department, commission, agency, instrumentality or arbitrator against MAMM or any of its Subsidiaries or any of their respective affiliates.Neither MAMM nor any of its Subsidiaries or any of their respective affiliates is a party or subject to the provisions of any order, writ, injunction, judgment or decree of any court or government agency or instrumentality.There is no Action by MAMM or any of its Subsidiaries or any of their respective affiliates relating to MAMM currently pending or which MAMM or any of its Subsidiaries or any of their respective affiliates intends to initiate. Section 2.9Compliance with Laws.MAMM, each of its Subsidiaries and each of their respective affiliates has been and is in compliance with, and has not received any notice of any violation of any, applicable law, ordinance, regulation or rule of any kind whatsoever, including without limitation the Securities Act, the Exchange Act, the applicable rules and regulations of the SEC, or the applicable securities laws and rules and regulations of any state.MAMM is not an “investment company” as such term is defined by the Investment Company Act of 1940, as amended. Section 2.10Financial Statements; SEC Filings. a.MAMM’s financial statements contained in its periodic reports filed with the Securities and Exchange Commission (the “Financial Statements”) have been prepared in accordance with generally accepted accounting principles applicable in the United States of America (“U.S. GAAP”) applied on a consistent basis throughout the periods indicated and with each other, except that those of the Financial Statements that are not audited do not contain all footnotes required by U.S. GAAP. The Financial Statements fairly present the financial condition and operating results of MAMM as of the dates, and for the periods, indicated therein, subject to normal year-end audit adjustments.Except as set forth in the Financial Statements or as disclosed in Schedule 2.10(a), MAMM has no material liabilities (contingent or otherwise). MAMM is not a guarantor or indemnitor of any indebtedness of any other person, firm or corporation.MAMM maintains and will continue to maintain until the Closing a standard system of accounting established and administered in accordance with U.S. GAAP. b.(i)MAMM has timely made all filings with the SEC that it has been required to make under the Securities Act and the Exchange Act ( the “Public Reports”).Each of the Public Reports has complied in all material respects with the applicable provisions of the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and/or regulations promulgated thereunder.None of the Public Reports, as of their respective dates, contained any untrue statement of a material fact or omitted to state a material fact necessary to make the statements made therein not misleading.There is no event, fact or circumstance that would cause any certification signed by any officer of MAMM in connection with any Public Report pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect in any respect.There is no revocation order, suspension order, injunction or other proceeding or law affecting the trading of its Common Stock.All of the issued and outstandingshares of Common Stock have been issued in compliance with the Securities Act and applicable state securities laws and no stockholder of MAMM has any right to rescind or other claim against MAMM for failure to comply with the Securities Act or state securities laws. (ii)Since the date of the filing of its annual report on Form 10-K for the year ended August 31, 2010, except as specifically disclosed to DED or in the Public Reports and except as set forth on Schedule 2.10(b)(ii): (A) there has been no event, occurrence or development that has resulted in or could result in a Material Adverse Effect (for purposes of this Section 2.9, a “Material Adverse Effect” means any event, occurrence, fact, condition, change or effect that is materially adverse to the business, assets, condition (financial or otherwise), operating results or prospects of MAMM); (B) MAMM has not incurred any liabilities, contingent or otherwise, other than professional fees, which are accurately disclosed in the Public Reports; (C)MAMM has not declared or made any dividend or distribution of cash or property to its shareholders, purchased, redeemed or made any agreements to purchase or redeem any shares of its capital stock, or issued any equity securities; and (D) MAMM has not made any loan, advance or capital contribution to or investment in any person or entity. Section 2.11Books and Financial Records.All the accounts, books, registers, ledgers, Board minutes and financial and other material records of whatsoever kind of each of MAMM and any Subsidiary of MAMM have been fully, properly and accurately kept and completed; there are no material inaccuracies or discrepancies of any kind contained or reflected therein; and they give and reflect a true and fair view of the financial, contractual and legal position of MAMM and each such Subsidiary. Section 2.12Employee Benefit Plans.MAMM does not have any “Employee Benefit Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or similar plans under any applicable laws. Section 2.13Tax Returns, Payments and Elections.Except as set forth on Schedule 2.13, each of MAMM and its Subsidiaries has timely filed all Tax (as defined below) returns, statements, reports, declarations and other forms and documents (including, without limitation, estimated tax returns and reports and material information returns and reports) (“Tax Returns”) required pursuant to applicable law to be filed with any Tax Authority (as defined below).All such Tax Returns are accurate, complete and correct in all material respects, and each of MAMM and its Subsidiaries has timely paid all Taxes due.Each of MAMM and its Subsidiaries has withheld or collected from each payment made to each of its employees the amount of all Taxes (including, but not limited to, United States income taxes and other foreign taxes) required to be withheld or collected therefrom, and has paid the same to the proper Tax Authority.For purposes of this Agreement, the following terms have the following meanings:“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all taxes including, without limitation, (x) any net income, alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer, franchise, profits, value added, net worth, license, withholding, payroll, employment, excise, severance, stamp, occupation, premium, property, environmental or windfall profit tax, custom, duty or other tax, governmental fee or other like assessment or charge of any kind whatsoever, together with any interest or any penalty, addition to tax or additional amount imposed by any United States, local or foreign governmental authority or regulatory body responsible for the imposition of any such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the payment of any amounts of the type described in (x) as a result of being a member of an affiliated, consolidated, combined or unitary group for any taxable period or as the result of being a transferee or successor thereof, and (z) any liability for the payment of any amounts of the type described in (x) or (y) as a result of any express or implied obligation to indemnify any other person. Section 2.14Absence of Undisclosed Liabilities.Except as disclosed in Section 2.14, as of the Closing Date, MAMM will have no liabilities of any kind whatsoever.MAMM is not a guarantor of any indebtedness of any other person, entity or corporation. Section 2.15 No Broker Fees.No brokers, finders or financial advisory fees or commissions will be payable by or to MAMM or the MAMM Controlling Shareholders of any of their affiliates with respect to the transactions contemplated by this Agreement. Section 2.16No Disagreements with Accountants and Lawyers. There are no disagreements of any kind presently existing, or anticipated by MAMM to arise, between MAMM and any accountants and/or lawyers formerly or presently employed by MAMM.MAMM is current with respect to fees owed to its accountants and lawyers. Section 2.17Disclosure.This Agreement and any certificate attached hereto or delivered in accordance with the terms hereby by or on behalf of MAMM in connection with the transactions contemplated by this Agreement, when taken together, do not contain any untrue statement of a material fact or omit any material fact necessary in order to make the statements contained herein and/or therein not misleading. Section 2.18Survival.Each of the representations and warranties set forth in this Article II shall be deemed represented and made by MAMM and the MAMM Controlling Shareholder at the Closing as if made at such time and shall not survive after the Closing. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE DED COMPANIES AND THE DED SHAREHOLDER Each ofthe DED Companies and the DED Shareholders hereby, jointly and severally represents, warrants and agrees that all of the statements in the following subsections of this Section 3 are true and complete as of the date hereof, and will, except as contemplated by this Agreement, be true and complete as of the Closing Date as if first made on such date. The disclosure schedule attached hereto as Schedule 3.1 through 3.25 (the “DED Disclosure Schedules”) are divided into sections that correspond to the sections of this Section 3.The DED Disclosure Schedules comprise lists of all exceptions to the truth and accuracy in all material respects of, and of all disclosures or descriptions required by, the representations and warranties set forth in the remaining sections of this Section3. Section 3.1Corporate Organization.DED is is a corporation duly organized, validly existing and in good standing under the laws of Delaware; and has the requisite corporate power and authority to own, lease and operate its assets and properties and to carry on its business as it is now being or currently planned to be conducted.The DED Companies have delivered to MAMM and the MAMM Controlling Shareholders complete and correct copies of the following documents (collectively referred to herein as "DED Charter Documents"): (a) Articles of Incorporation and the By-laws of DED; (b) any other document performing a similar function to the documents specified in clauses (a) or (b) adopted or filed in connection with the creation, formation or organization of a Person (as defined elsewhere in this Agreement); and (c) any and all amendments to any of the foregoing.The DED Companies are not in violation of any of the provisions of the DED Charter Documents.The minute books or the equivalent of the DED Companies contain true and accurate records of all meetings and consents in lieu of meetings of its Board of Directors and shareholders or stockholders, as applicable ("Corporate Records"), from the time of its organization until the date hereof.The share register and other ownership records of the shares of all of DED’s shares (the “DED Share Records”) are true, complete and accurate records of the ownership of the shares as of the date thereof and contain all issuances and transfers of such shares since the time of organization of the DED Companies. Section 3.2Capitalization of DED; Title to the DED Shares.On the Closing Date, immediately before the transactions to be consummated pursuant to this Agreement, DED shall be authorized to issue a maximum150,000,000 shares of common stock, par value $.00001 per share, and 50,000,000 shares of preferred stock, par value $.00001 per share, of which there are the ownership rights are stated in Schedule 1.1 which constitutes all of the DED Shares, commitments and conversion rights for equity of DED which will be issued and outstanding.All of the DED Shares are owned of record by the DED Shareholders.The DED Shares are the sole outstanding shares of capital stock of DED and there are no outstanding options, warrants, agreements, commitments, conversion rights, preemptive rights or other rights to subscribe for, purchase or otherwise acquire any shares of capital stock or any un-issued or treasury shares of capital stock of DED. Section 3.3Subsidiaries and Equity Investments. a.Each Subsidiary and affiliated company of the DED Companies is set forth on Schedule 3.3(a). b.Except as set forth on Schedule 3.3(a), the DED Companiesdo not, directly or indirectly, own any capital stock or other securities of, or have any beneficial ownership interest in, or hold any equity or similar interest, or have any investment in any corporation, limited liability company, partnership, limited partnership, joint venture or other company, person or other entity. For each entity listed thereon, Schedule 3.3(a) sets forth its jurisdiction of organization and the percentage of the outstanding capital stock or other equity interests of such entity that is held by the DED Companies.Each entity listed on Schedule 3.3(a) is duly organizedand validly existing and, except as set forth on Schedule 3.3(a), is in good standing under the laws of the jurisdiction of its formation; has the requisite corporate power and authority to own its properties and to carry on its business as now being conducted; and, if applicable, is duly qualified as a foreign entity to do business and, to the extent legally applicable, is in good standing in every jurisdiction in which its ownership of property or the nature of the business conducted by it makes such qualification necessary, except to the extent that the failure to be so qualified or be in good standing would not have a material adverse effect. Section 3.4Authorization and Validity of Agreements.The DED Companies have all corporate power and authority to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.Each of the DED Shareholders has full power and authority to execute and deliver this Agreement, to perform its obligations hereunder and to consummate the transactions contemplated hereby.This Agreement constitutes the valid and legally binding obligation of the DED Companiesand the DED Shareholders and is enforceable in accordance with its terms against each of them.Neither the DED Companiesnor the DED Shareholders need give any notice to, make any filings with, or obtain any authorization, consent or approval of any government or governmental agency or other person in order for it to consummate the transactions contemplated by this Agreement, other than filings that may be required or permitted under states securities laws, the Securities Act and/or the Exchange Act resulting from the transfer and exchange of the DED Shares.The execution and delivery of this Agreement by the DED Companiesand the DED Shareholders, and the consummation by DED and by the DED Shareholders of the transactions contemplated hereby, have been duly authorized by all necessary corporate actions of the DED Companiesand the DED Shareholders, and no other corporate proceedings on the part of the DED Companies or other actions on the part of the DED Shareholders are necessary to authorize this Agreement or to consummate the transactions contemplated hereby. Section 3.5No Conflict or Violation.Neither the execution and delivery of this Agreement by the DED Companies or the DED Shareholders, nor the consummation by the DED Companies and/or the DED Shareholders of the transactions contemplated hereby will: (i) violate any provision of DED’s Charter Documents, (ii) violate any constitution, statute, regulation, rule, injunction, judgment, order, decree, ruling, charge or other restriction of any government, governmental agency, court, administrative panel or other tribunal to which the DED Companies and/or the DED Shareholders are subject,(iii) conflict with, result in a breach of, constitute a default under, result in the acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require any notice under any agreement, contract, lease, license, instrument or other arrangement to which the DED Companies and/or the DED Shareholders is/are a party or by which it/they is/are bound, or to which any of its/their/his assets is subject; or (iv) result in or require the creation or imposition of any encumbrance of any nature upon or with respect to any of DED’s or any of the DED Shareholders’ assets, including without limitation the DED Shares. Section 3.6Compliance with Laws and Other Instruments.Except as would not have a Material Adverse Effect on the DED Companies, the business and operations of any of the DED Companies have been and are being conducted in accordance with all applicable foreign, federal, state and local laws, rules and regulations and all applicable orders, injunctions, decrees, writs, judgments, determinations and awards of all courts and governmental agencies and instrumentalities.Except as would not have a Material Adverse Effect on the DED Companies, the DED Companies are not, and are not alleged to be, in violation of, or (with or without notice or lapse of time or both) in default under, or in breach of, any term or provision of the DED Charter Documents or of any indenture, loan or credit agreement, note, deed of trust, mortgage, security agreement or other material agreement, lease, license or other instrument, commitment, obligation or arrangement to which any of the DED Companies are a party or by which any of the DED Companies’ properties, assets or rights are bound or affected.To the knowledge of the DED Companies, no other party to any material contract, agreement, lease, license, commitment, instrument or other obligation to which any of the DED Companiesare a party are (with or without notice or lapse of time or both) in default thereunder or in breach of any term thereof.The DED Companies are not subject to any obligation or restriction of any kind or character, nor are there, to the knowledge of the DED Companies, any event or circumstance relating to the DED Companies that materially and adversely affects in any way their business, properties, assets or prospects or that would prevent or make burdensome their performance of or compliance with all or any part of this Agreement or the consummation of the transactions contemplated hereby or thereby.“Material Adverse Effect” means, when used with respect to the DED Companies, any change, effect or circumstance which, individually or in the aggregate, would reasonably be expected to (a) have a material adverse effect on the business, assets, financial condition or results of operations of the DED Companies, in each case taken as a whole or (b) materially impair the ability of the DED Companiesto perform their obligations under this Agreement, excluding any change, effect or circumstance resulting from (i) the announcement, pendency or consummation of the transactions contemplated by this Agreement, (ii) changes in the United States securities markets generally, or (iii) changes in general economic, currency exchange rate, political or regulatory conditions in industries in which the DED Companies operate. Section 3.7Brokers’ Fees.None of the DED Shareholders nor the DED Companies has any liability to pay any fees or commissions or other consideration to any broker, finder, or agent with respect to the transactions contemplated by this Agreement. Section 3.8Investment Representations. a.The New MAMM Shares will be acquired hereunder solely for the account of DED Shareholders for investment, and not with a view to the resale or distribution thereof.Each DED Shareholder understands and is able to bear any economic risks associated with acquiring the New MAMM Shares. Each DED Shareholder has had full access to all the information it considers necessary or appropriate to make an informed investment decision with respect to the New MAMM Shares. b.No offer to enter into this Agreement has been made by MAMM to any of the DED Shareholders in the United States.Neither the DED Shareholders nor any of their respective affiliates or any person acting on their behalf or on behalf of any such affiliate, has engaged or will engage in any activity undertaken for the purpose of, or that reasonably could be expected to have the effect of, conditioning the markets in the United States for the New MAMM Shares, including, but not limited to, effecting any sale or short sale of securities, prior to the expiration of any restricted period contained in Regulation S promulgated under the Securities Act (any such activity being defined herein as a “Directed Selling Effort”).To the best knowledge of the DED Shareholders this Agreement and the transactions contemplated herein are not part of a plan or scheme to evade the registration provisions of the Securities Act, and the New MAMM Shares are being acquired for investment purposes by the DED Shareholders.Each DED Shareholder agrees that all offers and sales of the New MAMM Shares from the date hereof and through the expiration of any restricted period set forth in Rule 903 of Regulation S (as the same may be amended from time to time hereafter) shall not be made to U.S. Persons (within the meaning of Regulation S) or for the account or benefit of U.S. Persons and shall otherwise be made in compliance with the provisions of Regulation S and any other applicable provisions of the Securities Act.Neither the DED Shareholder nor any of its representatives has conducted any Directed Selling Effort as that term is used and defined in Rule 902 of Regulation S and neither of them nor any of their respective representatives will engage in any such Directed Selling Effort within the United States through the expiration of any restricted period set forth in Rule 903 of Regulation S. Section 3.9Ownership of Shares.Each DED Shareholders is both the record and beneficial owner of his respective DED Shares as detailed on Schedule 1.1 attached hereto. The DED Shareholders are not the record or beneficial owners of any other DED Shares.Each DED Shareholder has and shall transfer at the Closing, good and marketable title to the DEDShares, free and clear of all liens, claims, charges, encumbrances, pledges, mortgages, security interests, options, rights to acquire, proxies, voting trusts or similar agreements, restrictions on transfer or adverse claims of any nature whatsoever (“Liens”). Section 3.10Pre-emptive Rights.At Closing, none of the DED Shareholders had any pre-emptive rights or any other rights to acquire any DED Shares that have not been waived or exercised. Section 3.11Disclosure.This Agreement, the schedules hereto and any certificate attached hereto or delivered in accordance with the terms hereof by or on behalf of DED or the DED Shareholders in connection with the transactions contemplated by this Agreement, when taken together, do not contain any untrue statement of a material fact or omit any material fact necessary in order to make the statements contained herein and/or therein not misleading. Section 3.12Title to and Condition of Properties.The DED Companies own or hold under valid leases or other rights to use all real property, plants, machinery and equipment necessary for the conduct of the business of any of the DED Companies as presently conducted, except where the failure to own or hold such property, plants, machinery and equipment would not have a Material Adverse Effect on any of the DED Companies.The material buildings, plants, machinery and equipment necessary for the conduct of the business of any of the DED Companies as presently conducted are structurally sound, are in good operating condition and repair and are adequate for the uses to which they are being put, in each case, taken as a whole, and none of such buildings, plants, machinery or equipment are in need of maintenance or repairs, except for ordinary, routine maintenance and repairs that are not material in nature or cost. Section 3.13Absence of Undisclosed Liabilities.Except as set forth on Schedule 3.13, the DED Companies have no debt, obligation or liability (whether accrued, absolute, contingent, liquidated or otherwise, whether due or to become due, whether or not known to the DED Companies) arising out of any transaction entered into at or prior to the Closing Date or any act or omission at or prior to the Closing Date, except to the extent set forth on or reserved against on the DED Companies audited consolidated financial statements for the fiscal years ended December 31, 2010 and 2009.The DED Companies have not incurred any liabilities or obligations under agreements entered into, except in the usual and ordinary course of business since December 31, 2010. Section 3.14Changes.The DED Companies have not, since December 31, 2010: a.Ordinary Course of Business.Conducted their business or entered into any transaction other than in the usual and ordinary course of business, except for this Agreement. b.Adverse Changes.Suffered or experienced any change in, or affecting, their condition (financial or otherwise), properties, assets, liabilities, business, operations, results of operations or prospects other than changes, events or conditions in the usual and ordinary course of their business, none of which would have a Material Adverse Effect; c.Loans.Made any loans or advances to any Person (for purposes of this Agreement, “Person” means all natural persons, corporations, business trusts, associations, companies, partnerships, limited liability companies, joint ventures and other entities, governments, agencies and political subdivisions) other than travel advances and reimbursement of expenses made to employees, officers and directors in the ordinary course of business; d.Liens.Created or permitted to exist any Lien on any material property or asset of any of the DED Companies, other than (a) Liens for taxes not yet payable or in respect of which the validity thereof is being contested in good faith by appropriate proceedings and for the payment of which the relevant party has made adequate reserves; (b) Liens in respect of pledges or deposits under workmen’s compensation laws or similar legislation, carriers, warehousemen, mechanics, laborers and materialmen and similar Liens, if the obligations secured by such Liens are not then delinquent or are being contested in good faith by appropriate proceedings conducted and for the payment of which the relevant party has made adequate reserves; (c) statutory Liens incidental to the conduct of the business of the relevant party which were not incurred in connection with the borrowing of money or the obtaining of advances or credits and that do not in the aggregate materially detract from the value of its property or materially impair the use thereof in the operation of its business; and (d) Liens that would not have a Material Adverse Effect (“Permitted Liens”); e.Capital Stock.Issued, sold, disposed of or encumbered, or authorized the issuance, sale, disposition or encumbrance of, or granted or issued any option to acquire any shares of their shares or capital stock or any other of their securities or any equity security of any class of any of the DED Companies, or altered the term of any of their outstanding securities or made any change in their outstanding shares of capital stock or their capitalization, whether by reason of reclassification, recapitalization, stock split, combination, exchange or readjustment of shares, stock dividend or otherwise; f.Dividends.Declared, set aside, made or paid any dividend or other distribution to any of their stockholders or shareholders; g.Material DED Contracts.Terminated or modified any and all agreements, contracts, arrangements, leases, commitments or otherwise, of any of the DED Companies, of the type and nature that is required to be filed with the SEC (each a “Material DED Contract”), except for termination upon expiration in accordance with the terms thereof or as set forth in Schedule 3.14(g); h.Claims.Released, waived or cancelled any claims or rights relating to or affecting any of the DED Companies in excess of US $10,000 in the aggregate or instituted or settled any Action involving in excess of US $10,000 in the aggregate; i.Discharged Liabilities.Paid, discharged or satisfied any claim, obligation or liability in excess of US $10,000 in the aggregate, except for liabilities incurred prior to the date of this Agreement in the ordinary course of business; j.Indebtedness.Created, incurred, assumed or otherwise become liable for any indebtedness in excess of US $10,000 in the aggregate, other than professional fees; k.Guarantees.Guaranteed or endorsed in a material amount any obligation or net worth of any Person; l.Acquisitions.Acquired the capital stock or other securities or any ownership interest in, or substantially all of the assets of, any other Person; m.Accounting.Changed their method of accounting or the accounting principles or practices utilized in the preparation of their financial statements, other than as required by U.S. GAAP; n.Agreements.Except as set forth on Schedule 3.14(n), entered into any agreement, or otherwise obligated themselves, to do any of the foregoing. Section 3.15Material DED Contracts.The DED Companies have made available to MAMM and the MAMM Controlling Shareholders prior to the date of this Agreement, true, correct and complete copies of each written Material DED Contract, including each amendment, supplement and modification thereto. a.No Defaults.Each Material DED Contract is a valid and binding agreement of the DED Companies and are in full force and effect.Except as would not have a Material Adverse Effect, the DED Companies are not in breach or default of any Material DED Contract to which they are a party and, to the knowledge of the DED Companies, no other party to any Material DED Contract are in breach or default thereof.Except as would not have a Material Adverse Effect, no event has occurred or circumstance exists that (with or without notice or lapse of time) would (a) contravene, conflict with or result in a violation or breach of, or become a default or event of default under, any provision of any Material DED Contract or (b) permit the DED Companies or any other Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate or modify any Material DED Contract.The DED Companies have not received notice of the pending or threatened cancellation, revocation or termination of any Material DED Contract to which they are a party.There are no renegotiations of, or attempts to renegotiate, or outstanding rights to renegotiate any material terms of any Material DED Contract. Section 3.16Material Assets.The financial statements of the DED Companies reflect the material properties and assets (real and personal) owned or leased by the DED Companies. Section 3.17Litigation; Orders.Except as set forth on Schedule 3.17, there are no Actions (whether U.S. or non-U.S. federal, state, local or foreign) pending or, to the knowledge of the DED Companies, threatened against or affecting any of the DED Companies or anyof the DED Companies’ properties, assets, business or employees.To the knowledge of the DED Companies, there are no facts that might result in or form the basis for any such Action.The DED Companies are not subject to any Orders. Section 3.18Licenses.Except as would not have a Material Adverse Effect, the DED Companies possess from the appropriate Governmental Authority all licenses, permits, authorizations, approvals, franchises and rights that are necessary for any of the DED Companies to engage in their business as currently conducted and to permit any of the DED Companies to own and use their properties and assets in the manner in which they currently own and use such properties and assets (collectively, the “DED Companies Permits”).The DED Companies have not received notice from any Governmental Authority or other Person that there are lacking any license, permit, authorization, approval, franchise or right necessary for the DED Companies to engage in their business as currently conducted and to permit the DED Companies to own and use their properties and assets in the manner in which they currently own and use such properties and assets.Except as would not have a Material Adverse Effect, the DED Companies Permits are valid and in full force and effect.Except as would not have a Material Adverse Effect, no event has occurred or circumstance exists that may (with or without notice or lapse of time):(a) constitute or result, directly or indirectly, in a violation of or a failure to comply with any DED Companies Permit; or (b) result, directly or indirectly, in the revocation, withdrawal, suspension, cancellation or termination of, or any modification to, any DED Companies Permit.The DED Companies have not received notice from any Governmental Authority or any other Person regarding:(a) any actual, alleged, possible or potential contravention of any DED Companies Permit; or (b) any actual, proposed, possible or potential revocation, withdrawal, suspension, cancellation, termination of, or modification to, any DED CompaniesPermit.All applications required to have been filed for the renewal of such DED CompaniesPermits have been duly filed on a timely basis with the appropriate Persons, and all other filings required to have been made with respect to such DED Companies Permits have been duly made on a timely basis with the appropriate Persons.All DED Companies Permits are renewable by their terms or in the ordinary course of business without the need to comply with any special qualification procedures or to pay any amounts other than routine fees or similar charges, all of which have, to the extent due, been duly paid. Section 3.19Interested Party Transactions.Except as disclosed on Schedule 3.19, no officer, director or stockholder of any of the DED Companies or any affiliate or “associate” (as such term are defined in Rule 405 of the SEC under the Securities Act) of any such Person, have or have had, either directly or indirectly, (1) an interest in any Person which (a) furnishes or sells services or products which are furnished or sold or are proposed to be furnished or sold by the DED Companies, or (b) purchases from or sells or furnishes to, or proposes to purchase from, sell to or furnish any of the DED Companies any goods or services; or (2) a beneficial interest in any contract or agreement to which the DED Companies are a party or by which they may be bound or affected. Section 3.20Governmental Inquiries.The DED Companies have provided to MAMM a copy of each material written inspection report, questionnaire, inquiry, demand or request for information received by the DED Companies from any Governmental Authority, and the DED Companies’ response thereto, and each material written statement, report or other document filed by the DED Companies with any Governmental Authority. Section 3.21Intellectual Property.Except as set forth on Schedule 3.21 hereto, the DED Companies do not own, use or license any Intellectual Property in their business as presently conducted.For purposes of this Agreement, “Intellectual Property” means all industrial and intellectual property, including, without limitation, all U.S. and non-U.S. patents, patent applications, patent rights, trademarks, trademark applications, common law trademarks, Internet domain names, trade names, service marks, service mark applications, common law service marks, and the goodwill associated therewith, copyrights, in both published and unpublished works, whether registered or unregistered, copyright applications, franchises, licenses, know-how, trade secrets, technical data, designs, customer lists, confidential and proprietary information, processes and formulae, all computer software programs or applications, layouts, inventions, development tools and all documentation and media constituting, describing or relating to the above, including manuals, memoranda, and records, whether such intellectual property has been created, applied for or obtained anywhere throughout the world. Section 3.22Share or Stock Option Plans; Employee Benefits. a.Except as set forth on Schedule 3.22(a) hereto, the DED Companies have no share or stock option plans providing for the grant by the DED Companies of stock options to directors, officers or employees. b.Except as set forth on Schedule 3.22(b) hereto, the DED Companies have no employee benefit plans or arrangements covering their present and former employees or providing benefits to such persons in respect of services provided the DED Companies. c.Neither the consummation of the transactions contemplated hereby alone, nor in combination with another event, with respect to each director, officer, employee and consultant of the DED Companies, will result in (a) any payment (including, without limitation, severance, unemployment compensation or bonus payments) becoming due from the DED Companies, (b) any increase in the amount of compensation or benefits payable to any such individual or (c) any acceleration of the vesting or timing of payment of compensation payable to any such individual.No agreement, arrangement or other contract of the DED Companies provides benefits or payments contingent upon, triggered by, or increased as a result of a change in the ownership or effective control of the DED Companies. Section 3.23Environmental and Safety Matters.Except as set forth on Schedule 3.23 and except as would not have a Material Adverse Effect: a.The DED Companies have at all time been and are in compliance with all Environmental Laws (as defined below) applicable to the DED Companies. b.There are no Actions pending or threatened against the DED Companies alleging the violation of any Environmental Law (as defined below) or Environmental Permit applicable to the DED Companies or alleging that the DED Companies are potentially responsible parties for any environmental site contamination. c.Neither this Agreement nor the consummation of the transactions contemplated by this Agreement shall impose any obligations to notify or obtain the consent of any Governmental Authority or third Persons under any Law or other requirement relating to the environment, natural resources, or public or employee health and safety (“Environmental Laws”) applicable to the DED Companies. Section 3.24Board Recommendation.The Board of Directors of DED, at a meeting duly called and held, has determined that this Agreement and the transactions contemplated by this Agreement are advisable and in the best interests of the DED Companies’ stockholders and has duly authorized this Agreement and the transactions contemplated by this Agreement. Section 3.25Survival.Each of the representations and warranties set forth in this Article III shall be deemed represented and made by the DED Companiesand the DED Shareholder at the Closing as if made at such time and shall survive the Closing for a period terminating twenty-four months after the date of the Closing. ARTICLE IV COVENANTS Section 4.1Certain Changes and Conduct of Business. a.From and after the date of this Agreement and until the Closing Date, MAMM shall conduct its business solely in the ordinary course consistent with past practices and, in a manner consistent with all representations, warranties or covenants of MAMM contained herein, and without the prior written consent of the DED (which may be withheld for any reason or no reason), will not: i. except as provided in Section 4.6 hereof, make any change in its Charter Documents; issue any additional shares of capital stock or equity securities or grant any option, warrant or right to acquire any capital stock or equity securities or issue any security convertible into or exchangeable for its capital stock or alter in any material term of any of its outstanding securities or make any change in its outstanding shares of capital stock or its capitalization, whether by reason of a reclassification, recapitalization, stock split or combination, exchange or readjustment of shares, stock dividend or otherwise; iiexcept as provided in Section 4.6 hereof: A. incur, assume or guarantee any indebtedness for borrowed money, issue any notes, bonds, debentures or other corporate securities or grant any option, warrant or right to purchase any thereof; or B. issue any securities convertible or exchangeable for debt or equity securities of MAMM; iii.make or commit to make any material capital expenditures; iv.guarantee any indebtedness for borrowed money or any other obligation of any other person; v.make anyloan, advance or capital contribution to or investment in any person; vi.make any change in any method of accounting or accounting principle, method, estimate or practice; vii.commit itself to do any of the foregoing. viii.will spin off any operating subsidiaries b.From and after the date of this Agreement, DED Shareholder will cause the DED Companies to, and the DED Companies and each of its Subsidiaries will: i. continue to maintain, in all material respects, its properties in accordance with present practices in a condition suitable for its current use; ii. file, when due or required, federal, state, foreign and other tax returns and other reports required to be filed and pay when due all taxes, assessments, fees and other charges lawfully levied or assessed against it, unless the validity thereof is contested in good faith and by appropriate proceedings diligently conducted; iii.continue to conduct its business in the ordinary course consistent with past practices; iv.keep its books of account, records and files in the ordinary course and in accordance with existing practices; and v.continue to maintain existing business relationships with suppliers. c.From and after the date of this Agreement, none of the DED Shareholderwill sell, transfer, convey, assign or otherwise dispose of, or contract or otherwise agree to sell, transfer, convey, assign or otherwise dispose of any of the DEDShares except as provided by this Agreement. Section 4.2Access to Properties and Records.Each of the DED Shareholders and the DED Companies shall afford to MAMM’s accountants, counsel and authorized representatives, and MAMM shall afford to each of the DED Shareholder’s and DED’s accountants, counsel and authorized representatives, full access during normal business hours throughout the period prior to the Closing Date (or the earlier termination of this Agreement) to all of such parties’ properties, books, contracts, commitments and records and, during such period, shall furnish promptly to the requesting party all other information concerning the other party's business, properties and personnel as the requesting party may reasonably request, provided that no investigation or receipt of information pursuant to this Section 4.2 shall affect any representation or warranty of or the conditions to the obligations of any party. Section 4.3Negotiations.From and after the date hereof until the earlier of the Closing or the termination of this Agreement, no party to this Agreement, nor any of its officers or directors (subject to such director's fiduciary duties), nor anyone acting on behalf of any party or other persons shall, directly or indirectly, encourage, solicit, engage in discussions or negotiations with, or provide any information to, any person, firm, or other entity or group concerning any merger, sale of substantial assets, purchase or sale of shares of capital stock or similar transaction involving any party. Section 4.4Consents and Approvals.The parties shall: (i) use their reasonable commercial efforts to obtain all necessary consents, waivers, authorizations and approvals of all governmental and regulatory authorities, domestic and foreign, and of all other persons, firms or corporations required in connection with the execution, delivery and performance by them of this Agreement; and (ii) diligently assist and cooperate with each party in preparing and filing all documents required to be submitted by a party to any governmental or regulatory authority, domestic or foreign, in connection with such transactions and in obtaining any governmental consents, waivers, authorizations or approvals which may be required to be obtained connection in with such transactions. Section 4.5Public Announcement.Unless otherwise required by applicable law, the parties hereto shall consult with each other before issuing any press release or otherwise making any public statements with respect to this Agreement and shall not issue any such press release or make any such public statement prior to such consultation. Section 4.6Permitted Stock Issuances.From and after the date of this Agreement until the Closing Date, neither MAMM, DED Shareholder, nor the DED Companies shall issue any additional shares or shares of its capital stock, except that MAMM may on the Closing Date issue the New MAMM Shares as hereinbefore provided. ARTICLE V CONDITIONS TO OBLIGATIONS OF DED AND THE DED SHAREHOLDERS The obligations of DED and the DED Shareholders to consummate the transactions contemplated by this Agreement are subject to the fulfillment, at or before the Closing Date, of the following conditions, any one or more of which may be waived by DED and the DED Shareholders at their sole discretion: Section 5.1Representations and Warranties of MAMM and the MAMM Controlling Shareholders.All representations and warranties made by MAMM and the MAMM Controlling Shareholders in this Agreement shall be true and correct in all material respects on and as of the Closing Date as if again made by MAMM and the MAMM Controlling Shareholders on and as of such date and insofar as any inconsistency or inaccuracy does not or will not have a MAMM Material Adverse Effect, except insofar as the representations and warranties relate expressly and solely to a particular date or period, in which case, subject to the limitations applicable to the particular date or period, they will be true and correct in all material respects on and as of the Closing Date with respect to such date or period. Section 5.2Agreements and Covenants. Each of MAMM and the MAMM Controlling Shareholders shall have performed and complied in all material respects with all agreements and covenants required by this Agreement to be performed or complied with by on or prior to the Closing Date. Section 5.3Consents and Approvals.All consents, waivers, authorizations and approvals of any governmental or regulatory authority, domestic or foreign, and of any other person, firm or corporation, required in connection with the execution, delivery and performance of this Agreement shall be in full force and effect on the Closing Date. Section 5.4No Violation of Orders.No preliminary or permanent injunction or other order issued by any court or governmental or regulatory authority, domestic or foreign, nor any statute, rule, regulation, decree or executive order promulgated or enacted by any government or governmental or regulatory authority, which declares this Agreement invalid in any respect or prevents the consummation of the transactions contemplated hereby, or which materially and adversely affects the assets, properties, operations, prospects, net income or financial condition of MAMM shall be in effect; and no action or proceeding before any court or governmental or regulatory authority, domestic or foreign, shall have been instituted or threatened by any government or governmental or regulatory authority, domestic or foreign, or by any other person, or entity which seeks to prevent or delay the consummation of the transactions contemplated by this Agreement or which challenges the validity or enforceability of this Agreement. Section 5.5Other Closing Documents.Escrow Agent shall have received such certificates, instruments and documents in confirmation of the representations and warranties of MAMM and the MAMM Controlling Shareholders, MAMM’s and the MAMM Controlling Shareholders’ performance of its obligations hereunder, and/or in furtherance of the transactions contemplated by this Agreement as the DED Shareholder and/or their respective counsel may reasonably request. Section 5.6Retirement of Old MAMM Shares.At or prior to Closing, Escrow Agent shall have received from the MAMM Controlling Shareholders two or more stock certificates representing the Old MAMM Shares, each duly endorsed for transfer in blank, signatures medallion guaranteed, with instructions from MAMM for the return to treasury of the Old MAMM Shares. Section 5.7INTENTIONALLY LEFT BLANK Section 5.8Appointment of New Executive Officers.At the Closing, Mr. Stoppenhagen shall resign as President and Treasurer of MAMM, and DED’s designees shall be duly appointed as Chief Executive Officer and Chief Financial Officer of MAMM. Section 5.9Appointment of New Directors.At the Closing, (i) DED’s designees shall be duly appointed to the Board of Directors of MAMM and (ii) subject to the effectiveness of a Schedule 14F-1 filed with the SC on the Closing Date, Mr. Stoppenhagen shall resign as a member of the Board of Directors of MAMM. Section 5.10Over-the-Counter Listing.At or prior to Closing, MAMM shall be quoted on an over the counter exchange. ARTICLE VI CONDITIONS TO OBLIGATIONS OF MAMM The obligations of MAMM to consummate the transactions contemplated by this Agreement are subject to the fulfillment, at or before the Closing Date, of the following conditions, any one or more of which may be waived by MAMM in its sole discretion: Section 6.1Representations and Warranties of the DED Companies and the DED Shareholders.All representations and warranties made by the DED Companies and the DED Shareholders in this Agreement shall be true and correct on and as of the Closing Date as if again made by the DED Companies and the DED Shareholders, as applicable, on and as of such date. Section 6.2Agreements and Covenants.Each of the DED Companies and the DED Shareholders shall have performed and complied in all material respects with all agreements and covenants required by this Agreement to be performed or complied with by each of them on or prior to the Closing Date. Section 6.3Consents and Approvals.All consents, waivers, authorizations and approvals of any governmental or regulatory authority, domestic or foreign, and of any other person, firm or corporation, required in connection with the execution, delivery and performance of this Agreement, shall have been duly obtained and shall be in full force and effect on the Closing Date. Section 6.4No Violation of Orders.No preliminary or permanent injunction or other order issued by any court or other governmental or regulatory authority, domestic or foreign, nor any statute, rule, regulation, decree or executive order promulgated or enacted by any government or governmental or regulatory authority, domestic or foreign, that declares this Agreement invalid or unenforceable in any respect or which prevents the consummation of the transactions contemplated hereby, or which materially and adversely affects the assets, properties, operations, prospects, net income or financial condition of DED, taken as a whole, shall be in effect; and no action or proceeding before any court or government or regulatory authority, domestic or foreign, shall have been instituted or threatened by any government or governmental or regulatory authority, domestic or foreign, or by any other person, or entity which seeks to prevent or delay the consummation of the transactions contemplated by this Agreement or which challenges the validity or enforceability of this Agreement. Section 6.5Other Closing Documents.MAMM shall have received such certificates, instruments and documents in confirmation of the representations and warranties of the DED Companies and the DED Shareholders, the performance of the DED Companiesand the DED Shareholders’ respective obligations hereunder and/or in furtherance of the transactions contemplated by this Agreement as MAMM or its counsel may reasonably request. Section 6.6Payment for Surrender of Old MAMM Shares.At the Closing, the DED Shareholders shall deliver the Old MAMM Share Consideration by wire transfer to the Escrow Agent. ARTICLE VII POST-CLOSING AGREEMENTS Section 7.1 Consistency in Reporting.Each party hereto agrees that if the characterization of any transaction contemplated in this agreement or any ancillary or collateral transaction is challenged, each party hereto will testify, affirm and ratify that the characterization contemplated in such agreement was the characterization intended by the party; provided, however, that nothing herein shall be construed as giving rise to any obligation if the reporting position is determined to be incorrect by final decision of a court of competent jurisdiction. Section 7.2Schedule 14F.MAMM covenants and agrees to file a Schedule 14F-1 with the SEC in order to disclose the change of control in the Board of Directors of MAMM to occur 10 (ten) days after the filing of such Schedule 14F-1.Upon the effectiveness of the Schedule 14F-1, Mr. Stoppenhagen shall resign as director. ARTICLE VIII TERMINATION AND ABANDONMENT Section 8.1Methods of Termination.This Agreement may be terminated and the transactions contemplated hereby may be abandoned at any time before the Closing: a.By the mutual written consent of the DED and MAMM; b.By MAMM, on a material breach on the part of the DED Companies or any of the DED Shareholders of any representation, warranty, covenant or agreement setforth in this Agreement, or if any representation or warranty of the DED Companies or any of the DED Shareholders shall become untrue, in either case such that any of the conditions set forth in Article VII hereof would not be satisfied (a "DED Breach"), and such breach, if capable of cure, has not been cured within ten (10) days after receipt by the DED Companies and the DED Shareholders of a written notice from MAMM setting forth in detail the nature of such DED Breach; c.By DED, upon a material breach on the part of MAMM of any representation, warranty, covenant or agreement set forth in this Agreement, or, if any representation or warranty of MAMM shall become untrue, in either case such that any of the conditions set forth in Article VI hereof would not be satisfied (a "MAMM Breach"), and such breach, if capable of cure, has not been cured within ten (10) days after receipt by MAMM of a written notice from DEDsetting forth in detail the nature of such MAMM Breach; d.By either MAMM or DED, if the Closing shall not have consummated before March 11, 2011; provided, however, that this Agreement may be extended by written notice of either the DED or MAMM if the Closing shall not have been consummated as a result of the DED Companies or MAMM having failed to receive all required regulatory approvals or consents with respect to this transaction or as the result of the entering of an order as described in this Agreement; and further provided, however, that the right to terminate this Agreement under this Section 8.1(d) shall not be available to any party whose failure to fulfill any obligations under this Agreement has been the cause of, or resulted in, the failure of the Closing to occur on or before this date; or e.By either the DED or MAMM if a court of competent jurisdiction or governmental, regulatory or administrative agency or commission shall have issued an order, decree or ruling or taken any other action (which order, decree or ruling the parties hereto shall use its best efforts to lift), which permanently restrains, enjoins or otherwise prohibits the transactions contemplated by this Agreement. Section 8.2Procedure Upon Termination.In the event of termination and abandonment of this Agreement pursuant to Section 8.1, written notice thereof shall forthwith be given by the terminating parties to the other parties and this Agreement shall terminate and the transactions contemplated hereby shall be abandoned, without further action.If this Agreement is terminated as provided herein, no party to this Agreement shall have any liability or further obligation to any other party to this Agreement; provided, however, that no termination of this Agreement pursuant to this Article VIII shall relieve any party of liability for a breach of any provision of this Agreement occurring before such termination. ARTICLE IX MISCELLANEOUS PROVISIONS Section 9.1Survival of Provisions.The respective representations, warranties, covenants and agreements of each of the parties to this Agreement (except covenants and agreements which are expressly required to be performed and are performed in full on or before the Closing Date) shall expire on the Closing Date.In the event of a breach of any of such representations, warranties or covenants, the party to whom such representations, warranties or covenants have been made shall have all rights and remedies for such breach available to it under the provisions of this Agreement or otherwise, whether at law or in equity, regardless of any disclosure to, or investigation made by or on behalf of such party on or before the Closing Date. Section 9.2Indemnification. a.Indemnification Obligations in favor of the Executive Officers, Directors, Employees and Controlling Stockholders of MAMM.The DED Companies and the DED Shareholder shall reimburse and hold harmless MAMM’s executive officers, directors, employees in office immediately prior to the Closing and the MAMM Controlling Shareholders (each such person and his heirs, executors, administrators, agents, successors and assigns is referred to herein as a “MAMM Indemnified Party”) against and in respect of any and all damages, losses, settlement payments, in respect of deficiencies, liabilities, costs, expenses and claims suffered, sustained, incurred or required to be paid by any MAMM Indemnified Party, and any and all actions, suits, claims, or legal, administrative, arbitration, governmental or other procedures or investigation against any MAMM Indemnified Party, which arises or results from a third-party claim brought against a MAMM Indemnified Party to the extent based on (i) a breach of the representations and warranties with respect to the business, operations or assets of the MAMM Companies, (ii) the actions or omissions of any officer, director, shareholder, employee, or agent of the MAMM Companies after the Closing , or (iii) any actions or omissions or any MAMM Indemnified Party taken in furtherance of the transactions contemplated by this Agreement. Section 9.3Publicity.No party shall cause the publication of any press release or other announcement with respect to this Agreement or the transactions contemplated hereby without the consent of the other parties, unless a press release or announcement is required by law.If any such announcement or other disclosure is required by law, the disclosing party agrees to give the non-disclosing parties prior notice and an opportunity to comment on the proposed disclosure. Section 9.4Successors and Assigns.This Agreement shall inure to the benefit of, and be binding upon, the parties hereto and their respective successors and assigns; provided, however, that no party shall assign or delegate any of the obligations created under this Agreement without the prior written consent of the other parties. Section 9.5Fees and Expenses.Except as otherwise expressly provided in this Agreement, all legal and other fees, costs and expenses incurred in connection with this Agreement and the transactions contemplated hereby shall be paid by the party incurring such fees, costs or expenses. Section 9.6Notices.All notices and other communications given or made pursuant hereto shall be in writing and shall be deemed to have been given or made if in writing and delivered personally or sent by registered or certified mail (postage prepaid, return receipt requested) to the parties at the following addresses: If to DED or the DED Shareholders, to: Dynamic Energy Development Corp. 233 North Garrard Rantoul, IL 61866 Phone: 901.825.0673 E-Mail: projectgm@me.com If to MAMM or the MAMM Controlling Shareholders, to: Eric Stoppenhagen Verdad Telecom, Inc. 1328 W. Balboa Blvd. Suite C Newport Beach, CA 92661 or to such other persons or at such other addresses as shall be furnished by any party by like notice to the others, and such notice or communication shall be deemed to have been given or made as of the date so delivered or mailed. No change in any of such addresses shall be effective insofar as notices under this Section 9.6 are concerned unless such changed address is located in the United States of America and notice of such change shall have been given to such other party hereto as provided in this Section 9.6. Section 9.7Entire Agreement.This Agreement, together with the exhibits hereto, represents the entire agreement and understanding of the parties with reference to the transactions set forth herein and no representations or warranties have been made in connection with this Agreement other than those expressly set forth herein or in the exhibits, certificates and other documents delivered in accordance herewith.This Agreement supersedes all prior negotiations, discussions, correspondence, communications, understandings and agreements between the parties relating to the subject matter of this Agreement and all prior drafts of this Agreement, all of which are merged into this Agreement.No prior drafts of this Agreement and no words or phrases from any such prior drafts shall be admissible into evidence in any action or suit involving this Agreement. Section 9.8Severability.This Agreement shall be deemed severable, and the invalidity or unenforceability of any term or provision hereof shall not affect the validity or enforceability of this Agreement or of any other term or provision hereof.Furthermore, in lieu of any such invalid or unenforceable term or provision, the parties hereto intend that there shall be added as a part of this Agreement a provision as similar in terms to such invalid or unenforceable provision as may be possible so as to be valid and enforceable. Section 9.9Titles and Headings.The Article and Section headings contained in this Agreement are solely for convenience of reference and shall not affect the meaning or interpretation of this Agreement or of any term or provision hereof. Section 9.10Counterparts.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original and all of which together shall be considered one and the same agreement. Section 9.11Convenience of Forum; Consent to Jurisdiction.The parties to this Agreement, acting for themselves and for their respective successors and assigns, without regard to domicile, citizenship or residence, hereby expressly and irrevocably elect as the sole judicial forum for the adjudication of any matters arising under or in connection with this Agreement, and consent and subject themselves to the jurisdiction of, the courts of the State of Nevada located in County of Nevada, and/or the United States District Court located in that jurisdiction, in respect of any matter arising under this Agreement. Service of process, notices and demands of such courts may be made upon any party to this Agreement by personal service at any place where it may be found or giving notice to such party as provided in Section 9.5. Section 9.12Enforcement of the Agreement.The parties hereto agree that irreparable damage would occur if any of the provisions of this Agreement were not performed in accordance with their specific terms or were otherwise breached.It is accordingly agreed that the parties shall be entitled to an injunction or injunctions to prevent breaches of this Agreement and to enforce specifically the terms and provisions hereto, this being in addition to any other remedy to which they are entitled at law or in equity. Section 9.13Governing Law.This Agreement shall be governed by and interpreted and enforced in accordance with the laws of the State of Nevada without giving effect to the choice of law provisions thereof. Section 9.14Amendments and Waivers.Except or otherwise provided herein, no amendment of any provision of this Agreement shall be valid unless the same shall be in writing and signed by all of the parties hereto. No waiver by any party of any default, misrepresentation, or breach of warranty or covenant hereunder, whether intentional or not, shall be deemed to extend to any prior or subsequent default, misrepresentation, or breach of warranty or covenant hereunder or affect in any way any rights arising by virtue of any prior or subsequent such occurrence. [REST OF PAGE DELIBERATELY LEFT BLANK] IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written. DYANAMIC ENERGY DEVELOPMENT CORPORATION By:/s/ Karl M. Johnson Name: THE DED SHAREHOLDERS: /s/ Larson Elmore Larson Elmore MAMMATECH CORPORATION By:/s/ Eric Stoppenhagen Eric Stoppenhagen, President MAMM CONTROLLING SHAREHOLDERS /s/ Eric Stoppenhagen Eric Stoppenhagen
